Citation Nr: 0512777	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-02 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.

At a videoconference hearing in March 2005, the veteran 
testified before the undersigned Veterans Law Judge, sitting 
in Washington, D.C.  A hearing by videoconference was 
specifically requested by the veteran.  The hearing 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is warranted before the claim 
can be adjudicated on its merits.  A remand would ensure that 
due process rights, including those associated with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), as amended, and VA 
regulations implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004), are met.  The specific bases for 
remand are set forth below.

Additional Medical Records

The veteran's service medical records document a June 1972 
diagnosis of viral hepatitis, confirmed by a liver function 
test, deemed to have been incurred in the line of duty and 
not due to misconduct.  After several weeks of treatment 
consisting of a high protein diet, bed rest, and 
administration of fluids, the veteran reportedly improved, 
was deemed fit to resume duty, and was released in July 1972.  
Although the record contains a narrative summary of this 
hospitalization, the clinical records of this hospitalization 
are not in the claims folder.

Nothing in the record, including the service entrance medical 
examination report, indicates that the veteran had hepatitis, 
whether or not diagnosed as such, before active duty.  As 
noted in recent VA outpatient medical records and in page 7 
of the Board hearing transcript, the veteran reported a 
history of having been first diagnosed specifically with 
hepatitis C in 1992.  However, the claims file does not 
contain treatment or testing records dated in or around 1992 
related to the initial diagnosis.  In this connection, the 
Board notes that the veteran reported having been treated at 
the Miami, Florida, VA medical facility since discharge, and 
that the 1992 diagnosis of hepatitis C was given at this 
facility.  He also reported receiving treatment in the 1970s 
at the Homestead, Florida, VA medical facility (which may no 
longer exist), but he could not recall for what ailment he 
was seen.  See hearing transcript, pp. 12-14.  These records 
should be obtained on remand.  With respect to the Homestead 
facility records, an effort should be made to determine which 
VA facility now has custody of them, if the facility is no 
longer in operation.

VA Compensation and Pension Medical (C&P) Examination

The record also reflects the performance of a July 2001 C&P 
examination specific to this claim.  The examination resulted 
in diagnoses of hepatitis C, genotype 4 (chronic), and 
chronic fatigue.  The examiner did not provide the requisite 
nexus opinion - that is, whether there is a cause-effect 
relationship between active service, or more specifically, 
the 1972 treatment and diagnosis of viral hepatitis, and 
current hepatitis C.  With respect to this report, the 
veteran apparently contends that, because the examination 
report contains a partial factual inaccuracy in that it 
reflects that the veteran used drugs intravenously during 
service without specificity as to when in service such use 
incurred - which, although not explicitly stated in the 
report or even in the RO's rating decision, may imply that 
such drug use might preclude service connection (see, e.g., 
38 C.F.R. § 3.1(m) (2004)) - the report alone should not be 
the basis for denial.  (The rating decision, did, however, 
note that intravenous drug use is a "risk factor" for 
hepatitis C.)  The veteran explicitly testified that, while 
he did use drugs intravenously in service ("once or twice" 
"just prior to" discharge) and on and off after service 
until around 1988, he did not do so before June 1972.  See 
hearing transcript, pp. 10-11.  

Notwithstanding this testimony, due to a number of other 
reasons, neither the July 2001 C&P report alone nor the 
record as a whole is sufficient at this juncture for the 
purposes of adjudicating the claim.  As stated earlier, 
relevant, older VA medical records are missing.  The July 
2001 C&P examiner did not provide a nexus opinion, and the 
record does not otherwise contain adequate evidence of nexus.  
Even if the examiner had provided the nexus opinion, it might 
not have been deemed entirely reliable for the reason why the 
veteran saw fit to give clarified testimony of when in 
service he began intravenous drug use.  

In this connection, the Board acknowledges the September 2001 
report of Dr. Jeffers (Chief of Hepatology at the Miami, 
Florida, VA Medical Center), which indicates that, with 
respect to the 1972 diagnosis of viral hepatitis, (a) 
specific diagnosis of hepatitis C could not have been issued 
then because hepatitis C was not discovered until 1989 and a 
standardized test therefor was not developed until 1992; (b) 
that the veteran's complaints of fatigue, mild epigastric 
pain, loss of appetite, and dark urine leading to the 1972 
diagnosis of viral hepatitis are typical symptoms of 
hepatitis now recognized as type C; and (c) while the veteran 
was diagnosed in service with viral hepatitis confirmed by a 
liver function test, "viral hepatitis is hepatitis C" and a 
liver function test does not determine a specific type of 
hepatitis.  Dr. Jeffers concluded, basically, that the 
benefit of reasonable doubt should apply because "there is 
no evidence proving that [the veteran] did not have hepatitis 
C during his tour of duty."  

The Board acknowledges that Dr. Jeffers is a specialist in 
hepatology, and he apparently has reviewed the veteran's 
service medical history and considered the RO's rationale for 
denial.  And while Dr. Jeffers' report does tend to favor the 
claim somewhat, it, alone, is not definitive for the purposes 
deciding the claim for a number of reasons.  First, the 
doctor's conclusion is problematic in that it essentially 
implies that lack of evidence that the veteran did not have 
hepatitis in service is sufficient evidence to swing the 
balance between denial and grant in the veteran's favor.  The 
Board cannot do so based upon Dr. Jeffers' opinion, at least 
at this juncture, because the opinion apparently was not 
based upon consideration of an important factor that has 
bearing in this claim - that is, a relatively long period of 
intravenous drug use, a known risk factor.  Again, the Board 
acknowledges the veteran's clarified testimony that he did 
not use drugs intravenously before the 1972 diagnosis.  
Nonetheless, the fact that nothing about this relevant past 
history is addressed by Dr. Jeffers erodes the reliability of 
his conclusion.  

And, more generally speaking, Dr. Jeffers' report does not 
appear to have been the result of consideration of other 
possibly relevant history, whether or not ultimately shown to 
be dispositive on the issue of etiology: continuity of 
symptomatology or manifestation of hepatitis since discharge, 
regardless of when the specific type of hepatitis was 
diagnosed after discharge, and the role of other possible 
causes like exposure to contaminated blood through medical 
treatment or sporting activities (e.g., the veteran was 
circumcised and received inoculation by needles in service; 
came into contact with others' blood while playing contact 
sports).                      

Thus, in consideration of all of the above, the Board finds 
that a full C&P medical examination by an appropriate 
specialist is warranted after as many of the missing relevant 
medical records as possible are associated with the claims 
folder.  The veteran is advised that a failure to report to a 
VA medical examination, if scheduled, may result in the 
denial of his claim unless good cause is shown.  38 C.F.R. § 
3.655 (2004).  

The claim is REMANDED for the following actions, after which 
the RO should undertake de novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence 
relevant to the claims that he has in his 
possession.  

2. Obtain the clinical records of the 
veteran's hospitalization at the Great 
Lakes Naval Hospital beginning in June 
1972 for treatment of viral hepatitis.

3.  Obtain the veteran's medical 
treatment and testing records in the 
custody of the Miami, Florida, VA medical 
facility, dated after discharge from 
service.  Obtain in particular, Miami VA 
medical records dated in or around 1992, 
which concern initial diagnosis of 
hepatitis C.  Also make a reasonable 
attempt to determine who now has custody 
of Homestead, Florida, VA medical 
facility's records (if the facility is no 
longer in operation), and obtain the 
veteran's medical records, purportedly 
for treatment in the 1970s.     

4.  After completing the above, schedule 
the veteran for a VA C&P medical 
examination by an individual qualified to 
address the matter on appeal to determine 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability less than 50 percent) 
that hepatitis C is related to the June 
1972 diagnosis of viral hepatitis.  The 
examiner should also thoroughly discuss 
the relevance of prior history of 
intravenous drug use in service (but 
reportedly begun after the 1972 diagnosis 
of viral hepatitis) and after service, as 
well as other risk factors, including 
exposure to contaminated blood by other 
means (contact sports; medical 
procedures), whether or not incurred in 
or after service, in his written opinion.   

The examiner should review the entire 
claims folder, which should include a 
complete copy of this remand order, the 
veteran's service medical records, and 
any additional evidence obtained as a 
result of this remand, before issuing the 
report requested herein.  The report 
should reflect that the claims file was 
reviewed.

The specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  The examiner should 
discuss any evidence that the veteran's 
complaints are not supported by physical 
findings.  If the examiner is unable 
opine on any requested issue or question 
posed without resorting to conjecture or 
speculation, he should so state and 
explain the reasons therefor.  The 
examiner also should conduct or order 
diagnostic testing as deemed warranted.  

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.

5.  Review the entire record and 
readjudicate the claim.  If the decision 
is adverse to the veteran, then issue a 
Supplemental Statement of the Case, and 
give the veteran and his representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order. 

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




